DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As previously set forth in the Restriction Requirement mailed 26 May 2021, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: waveform signal processing of a) electrocardiograms, b) photoplethysmograms, c) pressure gauge signals, d) magnetometer signals, and e) accelerometer sensor waveform signals (see claims 9 and 18).   Furthermore, each of these alternatives a)-e) do not have a common property or activity and are instead directed to differing, non-overlapping technical fields that utilize widely different sensors, configurations, and environments.  Although paragraphs [0015] and [0046] include a laundry list of these alternatives a)-e) as being potential applications of the waveform signal processing there is a distinct lack of disclosure regarding any common property or activity such that the applications of the generalized waveform signal processing forms a single general inventive concept.
In the Reply filed 20 July 2021, Applicant elected species a) directed to electrocardiograms without traverse.  

Furthermore, the Reply filed 20 July 2021 amended claims 9 and 18 such that they are limited to electrocardiograms thereby overcoming the rejection of claims 9 and 18 as containing an improper Markush grouping of alternatives.
Drawings
The drawings are objected to because they do not comply with the standards for drawings as specified in 37 CFR 1.84.  
Figs. 1-10 are of such low quality that they do not have satisfactory reproduction characteristics contrary to 1.84(l).  The character of the lines is very poor and many characters are nearly illegible.  Furthermore, the various graphs provided in the drawings have very poor line quality and are blurry.  Moreover, it is unclear which portions of the curves shown in Figs. 7 and 8 are being referred to by reference numbers 81-107 and 702-741.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, 12-17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
	The rejected claims purport to process any generic “waveform signal” but the instant disclosure only describes a) electrocardiogram signals in a manner sufficient to comply with the written description requirement while wholly failing to describe processing of generalized waveform signals such as the b) photoplethysmograms, c) pressure gauge signals, d) magnetometer signals, or e) accelerometer sensor waveform signals.   Furthermore, each of these alternatives a)-e) do not have a common property or activity and are instead directed to differing, non-overlapping technical fields that utilize widely different sensors, configurations, and environments.  Although paragraphs [0015] and [0046] include a laundry list of these alternatives a)-e) as being potential applications of the waveform signal processing there is a distinct lack of disclosure regarding any common property or activity such that the applications of the generalized waveform signal processing forms a single general inventive concept.  
Furthermore, there is no proper written description support discussing how the ECG waveform signal processing, that is the sole focus of the detailed disclosure, applies to the alternative waveform signal types b)-e).  As such, Applicant has only provided adequate written description support for a) electrocardiogram waveform signals but not the broader concept of “waveform signal processing”.
In other words, the single disclosed example of an electrocardiogram for “waveform signal processing” and total lack of any detail regarding any other type of 
Likewise, the finer details of waveform signal processing as recited in dependent claims 3-8, 12-17, and 20-25 are solely disclosed in terms of an electrocardiogram signal type and not the generalized waveform signal processing recited therein.  One of ordinary skill in the art has not been provided with details sufficient to apply electrocardiogram signal processing to generalized waveform signals or any of the signal types b)-e) and would find the single disclosed species (ECG) example insufficient to support the genus of waveform signal processing as recited in the dependent claims and consequently raise doubt as to possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazomenor {Mazomenos EB, Chen T, Acharyya A, Bhattacharya A, Rosengarten J, Maharatna K., 2012, A Time-Domain Morphology and Gradient Based Algorithm for ECG, Feature Extraction, 2012 IEEE Int. Conf. on. Ind. Technol. (ICIT), pgs. 117–122. (doi:10.1109/ICIT.2012. 6209924)}; Shekhar (6,564,091 B2) and Palreddy (US 2006/0116595 A1).
Claim 1
	In regards to claim 1, Mazomenos discloses a waveform signal processing method implemented by a terminal wherein the terminal comprises a sensor and a processor {see Fig. 2 for structural block diagram and table 1 illustrating performance results from implementing the method including a ECG sensor for gathering the heart signal and a processor for performing the necessary data manipulations and calculations.  See also cites below}, and wherein the method comprises:
obtaining, by the sensor, a filtered waveform signal {see the electrocardiogram (ECG) waveforms discussed throughout the reference including the “captured ECG” in the abstract discussing a single-lead ECG sensor lead that is used to capture the ECG signal on page 118, second column.  For filtering see the pre-processing step that removes noise and artifacts as discussed in the Abstract, and page 118, Section A. Pre-
marking, by the processor, the filtered waveform signal as K signal line segments based on monotonicity, wherein K is an integer greater than or equal to two {initially, it is noted that the conventional term used to describe “marking” is determining fiducial points in the waveform signal to delineate between segments of an electrocardiogram such as the P, Q, R, S, and T waves as discussed in the abstract, page 118, column 1 discussing extraction of fiducial time instances of the PQRST wave complex to determine morphological and temporal features per Section 1, Introduction .  To determine these features, fiducial points are determined (waveform marked) including onset and offset instances of the P wave and T wave and the peaks of each wave (P, Q, R, S, T) as discussed in section II.  As to monoticity, note that fiducial points for the P and T waves would each therefore include onset, peak and offset which thereby “marks” the filtered waveform into (e.g. K =2) line segments based on monotonicity (onset is monotonically increasing until peak and then monotonically decreasing from peak through the offset period.  See Figs. 1 and 7 and pg. 120 P and T Wave Section in which these waves exhibit either convexity or concavity with respect to the isometric line thus further indicating monotonically downward/upward for each signal line segment.  See also extraction of fiducial time instances (marking) based on inflection points which segment monotonically upward and downward segments of the P and T waves.}, and wherein marking the filtered waveform signal comprises:
dividing the filtered waveform signal into monotonically upward signal line



extracting, by the processor, first line segment data of each of the K signal line segments {see the ECG fiducial points which are extracted line segment data of each of the line segments};




	Mazomenos discloses the limitations of claim 1 as detailed above except for the limitations in strike-through font.
Shekhar is from the same field of ECG waveform signal processing {abstract, Figs. 1, 2 and field of the invention} and solving a similar problem of determining 
	In more detail, Shekhar teaches a waveform signal processing method implemented by a terminal wherein the terminal comprises a sensor and a processor {see Fig. 1 including a pacemaker (terminal) 1 and electrodes 7a, 7b of a cardiac waveform sensor and processor as per column 1, line 41—column 2, line 21; column 7, lines 18-41}, and wherein the method comprises:
obtaining, by the sensor, a filtered waveform signal {see filter and amplifier stage in column 7, lines 18-30};
marking, by the processor, the filtered waveform signal as K signal line segments based on monotonicity, wherein K is an integer greater than or equal to two {see column 2, lines 22-27; column 3, lines 36-58 in which markers are used to subdivide the cardiac events into segments}; and wherein marking the filtered waveform signal comprises:
dividing the filtered waveform signal into segments {see above citations for marking}; and
sequentially numbering the K signal line segments based on time continuity to
obtain line segments having sequential numbers {see abstract; column 3, lines 36-49; column 5, lines 17-37; and claim 10 in which numerical markers are allocated/assigned to each segment in the temporal sequence such that the segments are sequentially numbered based on time continuity to obtain segments having sequential numbers}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazomenos’s ECG signal processing method/apparatus that 
obtain line segments having sequential numbers as taught by Shekhar because doing so merely combines prior art elements according to known methods to yield predictable results.
	Palreddy is from the same field of ECG waveform signal processing {abstract, Figs. 1B, 2, 19 and field of the invention in [0002]} and solving a similar problem of determining periodic signal data of the ECG waveform {see Background of Invention and cites below}.
In more detail, Palreaddy teaches a waveform signal processing method implemented by a terminal wherein the terminal comprises a sensor and a processor {see Fig. 2 including template formation system 40 including signal collection 42 as per [0035]-[0036]}, and wherein the method comprises:
marking, by the processor, the waveform signal as K signal line segments based on monotonicity, wherein K is an integer greater than or equal to two {see the fiducial points (marks) in Fig. 6 and [0054]-[0059] and [0063]-[0066] in which dividing the cardiac signal complex into mototonic segments is discussed as useful for eliminating errors.  See also Fig. 9.  See also Palreddy [0020] “The largest monotonic segment in the sensed signal occurring before the fiducial point may be presumed to represent the start of the QRS complex, while the largest monotonic segment occurring after the fiducial point can then be presumed to represent the end of the QRS complex.”};
generating a line segment matching template of the filtered waveform signal based on the first line segment data, wherein the line segment matching template 
matching, by the processor, each of the K signal line segments with the M consecutive signal line segments {see comparison in [0079]-[0083]};
determining a target wave group of the filtered waveform signal based on a matching result of each of the K signal line segments {see the QRS wave group which is determined based on the template as per [0063]-[0066], [0072]; and
determining, by the processor, periodic signal data of the filtered waveform signal based on second line segment data of the target wave group {the QRS wave group is periodic signal data due to the periodic nature of cardiac rhythms}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include generating a line segment matching template of the filtered waveform signal based on the first line segment data, wherein the line segment matching template comprises M consecutive signal line segments, wherein M is an integer less than K; matching, by the processor, each of the K signal line segments with the M consecutive signal line segments; determining a target wave group of the filtered waveform signal based on a matching result of each of the K signal line segments; and determining, by the processor, periodic signal data of the filtered waveform signal based on second line segment data of the target wave 
Claim 9
	In regards to claim 9, Mazomenos discloses wherein the filtered waveform signal comprises an electrocardiogram {see above citations for claim 1}.
Claims 10, 18 and 19 
The rejection of method claim 1 above applies mutatis mutandis to the corresponding limitations of claims 10 and 19 while noting that the applied art includes the high level apparatus components of a processor and memory (claim 10) and a computer readable medium (claim 19).  Likewise the rejection of claim 9 applies mutatis mutandis to the corresponding limitations of claims 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For templates and target wave groups see Hahn {US 20180056079 A1} Fig. 9, [0108]-[0113].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486